DETAILED ACTION
This action is responsive to the claim amendments filed 3 June 2022. Examiner acknowledges the amendments to claims 1 and 14 and the cancellation of claims 13 and 20. Claims 1-12 and 14-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornblau (US-20110105897-A1, previously presented) in view of Afonso (US-20070073179-A1, previously presented) and Malinin (US-20160367168-A1).
Regarding claims 1 and 14, Kornblau teaches a method (claim 1) and a system (claim 14) for use in predicting impedance measurements and identifying a location of a medical device, comprising: a catheter having a catheter electrode (for claim 14; The impedance tracking subsystem optionally comprises one or more processors employed to calculate the location of each of the impedance sense electrodes using impedance gradients (Kornblau, Paragraph [0075])); and a medical positioning system (The impedance tracking subsystem optionally comprises one or more processors employed to calculate the location of each of the impedance sense electrodes using impedance gradients (Paragraph [0075])) configured to perform a method of driving a plurality of surface patch electrodes associated with a three-dimensional space to generate an impedance field in the three-dimensional space (Many existing impedance tracking systems employ or comprise at least six drive electrodes. The electrodes are typically placed on the patient's skin roughly along the three main body axes (Kornblau, Paragraph [0074]); obtaining impedance measurements for one or more electrodes, separate from the surface patch electrodes, disposed within the three-dimensional space in response to the driving of the plurality of surface path electrodes (For instance, if a catheter employing multiple sense electrodes is employed, the signals from those electrodes may be used to calculate the shape and/or orientation of the tip of the catheter, by finding the position of each electrode, for example (Paragraph [0075])); and generating an impedance model of the impedance field (Processor 105 uses an impedance tracking model to relate data from the one or more impedance sense electrodes to the position of the target (Paragraph [0058], Figure 1)); and generating predicted impedance values for the predicted location of the catheter electrode in the three-dimensional space using the impedance model (At the time each measured value becomes available, two estimates of the state vector are produced: one is provided by the prediction from the previous step (Paragraph [0062])); obtaining measured impedance values for the catheter electrode as disposed in the three-dimensional space (repeatedly acquiring impedance tracking data of the target and using the impedance tracking data to repeatedly determine a location of the target (Paragraph [0030]); one is derived from the measured quantities (Paragraph [0062])); based on the predicted impedance values and the measured impedance values, generating calculated impedance values for the catheter electrode in the three-dimensional space (For example, a recursive filter, such as a Kalman filter, is used when updating the parameters of the impedance tracking model (Paragraph [0061]); At the time each measured value becomes available, two estimates of the state vector are produced: one is provided by the prediction from the previous step and one is derived from the measured quantities. The equations of the Kalman filter perform an optimal combination of these two estimates and calculate the accuracy of this optimal estimation (Paragraph [0062])); updating the impedance model of the impedance field based on the predicted impedance values and the measured impedance values, wherein the updated impedance model is subsequently utilized to generate subsequent predicted impedance values for a predicted location of the catheter electrode (In a Kalman filter, a system is described mathematically, at least in part, by a "state vector". A model equation predicts how the state vector evolves from one discrete time step to the next time step. This model is known as the state transition model. The state vector is initialized to some value and the state-transition equations are then used to predict the value of the state vector one time step ahead at a specified time. At some time step, a measured quantity becomes available. In using a Kalman filter, these measured values must have a known, analytic relationship to the parameters of the state vector. This relationship is known as the observation model. At the time each measured value becomes available, two estimates of the state vector are produced: one is provided by the prediction from the previous step and one is derived from the measured quantities. The equations of the Kalman filter perform an optimal combination of these two estimates and calculate the accuracy of this optimal estimation (Paragraph [0062])); and outputting a location of the catheter electrode generated based on the calculated impedance values to a display (System 100 optionally also comprises a display 106, configured to allow visualization of the position of target 108 (Paragraph [0057])).
However, Kornblau fails to explicitly disclose that the generation of an impedance model of the impedance field comprises mapping independent impedance potential fields of a portion of the plurality of surface patch electrodes that are non-driven to the impedance measurements to generate an impedance model of the impedance field. Afonso discloses an electrophysiology apparatus is used to measure electrical activity occurring in a heart of a patient and to visualize the electrical activity and/or information related to the electrical activity, wherein Afonso further discloses mapping independent impedance potential fields of a portion of the plurality of surface patch electrodes that are non-driven to the impedance measurements to generate an impedance model of the impedance field (the surface electrodes are divided into driven and non-driven electrode sets. While a pair of surface electrodes (e.g., the X-axis electrodes 12, 14) are driven by the current generator 25 the remaining non-driven surface electrodes and other reference electrodes, if any, (e.g., the Y-axis electrodes 18, 19, the Z-axis electrodes 16, 22, the surface reference electrode 21, and, if present, the fixed reference electrode 31) are used as references to synthesize the position of any intracardial electrodes (Afonso, Paragraph [0031]); The electrode data may also be used to compensate for changes in the impedance of the body of the patient (Paragraph [0037]); During each measurement, the real-time location of the catheter electrode is noted along with the value of the EP voltage or signal. This data is then projected onto a surface of the three-dimensional model corresponding to the location of the electrode when the sampled EP data was taken (Paragraph [0045]), wherein impedance values mapped onto a three-dimensional model using measurements taken in between non-driven surface electrodes, reads on the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Kornblau so as to incorporate mapping independent impedance potential fields of a portion of the plurality of surface patch electrodes that are non-driven to the impedance measurements to generate an impedance model of the impedance field as taught by Afonso, so as to remove electronic noise and cardiac motion artifacts (During the delivery of the current pulse, the remaining surface electrodes are referenced to the surface electrode 21, and the voltages induced on these remaining electrodes are filtered via a low pass filter (LPF) 27…Further low pass filtering of the digital data signal may be subsequently performed by software executed on the computer 20 to remove electronic noise and cardiac motion artifact (Afonso, Paragraph [0031])).
However, the combination of Kornblau in view of Afonso fails to explicitly disclose the limitation of receiving a predicted location of the catheter electrode from a catheter model that models a shape of a catheter in the three dimensional space, wherein the predicted location of the catheter electrode is received from the catheter model. Malinin discloses a method for predicting catheter impedance locations, wherein Malinin discloses receiving a predicted location of the catheter electrode from a catheter model that models a shape of a catheter in the three dimensional space (the state variables are local and apply only to the locations of sensors on a single catheter. Thus, multiple catheters can each be described by distinct state variables. In some embodiments, the state variables for each catheter can include catheter shape (e.g., a small number of curvature and torsions along a Frenet-Serret reference frame), a unit quaternion and translation to describe the catheter shape, and/or position and orientation in an undistorted patient reference frame (Malinin, Paragraph [0049])), wherein the predicted location of the catheter electrode is received from the catheter model (Differences between the predictions for the appropriate parts of the state variables associated with the transformation and actual measurements can be made and the appropriate parts of the state variables can be updated based on the differences between the predictions and the actual measurements. As such, the state variables can be modified over a given period of time, rather than at a given instant in time. For example, the prior prediction of the appropriate parts of the state variables can be corrected based on measurements at a current time point (Malinin, Paragraph [0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Kornblau in view of Afonso so as to incorporate receiving a predicted location of the catheter electrode from a catheter model that models a shape of a catheter in the three dimensional space, wherein the predicted location of the catheter electrode is received from the catheter model as taught by Malinin so as to allow for the correction of the measured electrode positions based on the predicted locations (Malinin, Paragraph [0049]).
Regarding claim 2, Kornblau in view of Afonso teaches the method of claim 1, wherein updating the impedance model of the impedance field based on the predicted impedance values and the measured impedance values includes updating definitions of the independent impedance potential fields (Kornblau, Paragraphs [0061], [0062]).
Regarding claims 3 and 15, Kornblau in view of Afonso and Malinin teaches the method of claim 1, but Kornblau fails to explicitly disclose that individual pairs of the plurality of surface patch electrodes are driven to generate the impedance field and the independent impedance potential fields extend between non-driven pairs of the plurality of surface patch electrodes. Afonso discloses that individual pairs of the plurality of surface patch electrodes are driven to generate the impedance field and the independent impedance potential fields extend between non-driven pairs of the plurality of surface patch electrodes (Afonso, Paragraph [0031], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kornblau in view of Afonso and Malinin so as to incorporate mapping independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements as taught by Afonso so as to remove electronic noise and cardiac motion artifacts (During the delivery of the current pulse, the remaining surface electrodes are referenced to the surface electrode 21, and the voltages induced on these remaining electrodes are filtered via a low pass filter (LPF) 27…Further low pass filtering of the digital data signal may be subsequently performed by software executed on the computer 20 to remove electronic noise and cardiac motion artifact (Afonso, Paragraph [0031])).
Regarding claims 9, 10, and 19, Kornblau in view of Afonso and Malinin teaches the method of claim 1 (claim 9, claim 10 dependent on claim 9) and the system of claim 14 (claim 19), wherein the independent impedance potential fields comprise state variables and wherein a Kalman Filter is used to infer the state variables (Kornblau, Paragraph [0062]).
Regarding claim 11, Kornblau in view of Afonso and Malinin teaches the method of claim 9, wherein the Kalman Filter updates the state variables based on the predicted impedance values and measured impedance values for the catheter electrode (Kornblau, Paragraph [0062]).
Regarding claim 16, Kornblau in view of Afonso and Malinin teaches the method of claim 15, but Kornblau fails to explicitly disclose that the non-transitory computer-readable medium further comprises instructions to map independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements. Afonso teaches mapping independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements (Afonso, Paragraph [0031], [0037], [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kornblau in view of Afonso and Malinin so as to incorporate mapping independent impedance potential fields between non-driven pairs of the plurality of surface patch electrodes to the impedance measurements as taught by Afonso so as to remove electronic noise and cardiac motion artifacts (During the delivery of the current pulse, the remaining surface electrodes are referenced to the surface electrode 21, and the voltages induced on these remaining electrodes are filtered via a low pass filter (LPF) 27…Further low pass filtering of the digital data signal may be subsequently performed by software executed on the computer 20 to remove electronic noise and cardiac motion artifact (Afonso, Paragraph [0031])).

Claims 4-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornblau in view of Afonso and Malinin, as applied to claim 1 (4-8) and claim 14 (16-18) above, further in view of Massarwa (JP-2014064922-A, translation attached to original document, previously presented).
Regarding claims 4, Kornblau in view of Afonso and Malinin teaches the method of claim 1, but Kornblau fails to explicitly disclose that the mapping of the independent impedance potential fields further comprises: defining each independent impedance potential field as a linear combination of basis functions wherein each basis function comprises a weighting factor. Massarwa discloses methods and systems for forming an electropotential map, wherein Massarwa further discloses defining impedance potential fields as a linear combination of basis functions, wherein each basis function comprises a weighting factor (forming an electrode potential map by applying a harmonic function (eg, by applying Kirchhoff's circuit law) is more effective than an electrode potential map formed by a prior art mapping system. The inventor believes that a highly accurate map can be obtained (Translated Massarwa, Page 2, Paragraph 2); wherein the application of Kirchoff’s voltage law is considered to read on the basis function, and the harmonic function is considered to read on the weighting factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kornblau in view of Afonso and Malinin so as to incorporate defining each independent impedance potential field as a linear combination of basis functions, wherein each basis function comprises a weighting factor as taught by Massarwa so as to determine a more accurate map (Translated Massarwa, Page 2, Paragraph 2).
Regarding claims 5 and 17-18, Kornblau in view of Afonso, Malinin and Massarwa teaches the method of claim 4 (claim 5) and the system of claim 14 (claims 17 and 18), wherein the method and non-transitory computer-readable medium further comprise updating weighting factors of the basis functions based on the predicted impedance values and measured impedance values for the catheter electrode (claims 5 and 18) and wherein the non-transitory computer-readable medium further comprises instructions to update definitions of the independent impedance potential fields using the predicted impedance values and the measured impedance values (claim 17) (Wherein under the current modification of Kornblau in view of Afonso, Malinin and Massarwa, Kornblau teaches the updating of parameters of the impedance tracking model, wherein the weighting factors would be updated as the weighting factors are considered part of the  impedance tracking model parameters that are updated (Kornblau, Paragraph [0061])).
Regarding claim 6, Kornblau in view of Afonso, Malinin and Massarwa teaches the method of claim 4, but Kornblau fails to explicitly disclose that the basis functions are constrained to obey Kirchoff’s voltage law. Massarwa discloses that the basis functions are constrained to obey Kirchoff’s voltage law (the processor typically applies the harmonic function to the register mesh by applying Kirchhoff's current law (Translated Massarwa, Page 8, Paragraph 6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kornblau in view of Afonso, Malinin and Massarwa so as to incorporate the basis functions being constrained to obey Kirchoff’s voltage law as taught by Massarwa so as to obtain more accurate measurements (produces more accurate values than methods of generating potentials known in the art because it uses applicable physical laws, such as Kirchhoff's law (Translated Massarwa, Page 8, Paragraph 8)).
Regarding claim 7, Kornblau in view of Afonso, Malinin and Massarwa teaches the method of claim 4, wherein the defining each independent impedance potential field further comprises: adding an error term to the linear combination of basis functions (Optionally, respiratory phase data, and/or cardiac phase data, is acquired at 406…At 408, the current calibration parameters are used to estimate the position of the target, optionally taking into account the respiratory and/or cardiac phase if it was measured or estimated at 406 (Kornblau, Paragraph [0083]); Wherein the respiratory data that can result in error is considered an error term and is considered a basis function (as it is something that constrains the measured data) and is considered alongside the linear combination of basis functions).
Regarding claim 8, Kornblau in view of Afonso, Malinin and Massarwa teaches the method of claim 7, wherein the error term comprises at least one of a distant dependent modeling error and a respiration dependent modeling error (the error may vary from place to place in a way that is difficult to predict, and may vary in time, due to the respiratory and cardiac cycles (Kornblau, Paragraph [0059])).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornblau in view of Afonso and Malinin, as applied to claim 1 above, further in view of Osadchy (EP-2233070-B1, previously presented).
Regarding claim 12, Kornblau in view of Afonso and Malinin teaches the method of claim 1, but Kornblau fails to explicitly disclose that a number of the driven patch pairs exceeds a number of independent impedance potential fields. Osadchy discloses an impedance tracking method for tracking movement of an object within an impedance field, wherein Osadchy further discloses that a number of the driven patch pairs exceeds a number of independent impedance potential fields (Wherein Osadchy discloses determining impedance in a cycle (Osadchy, Page 3, lines 55-58; Page 4, lines 25-33); as Applicant has stated in [0069] of the Specification that the number of independent impedance fields is equal to the number of patch pairs minus the number of cycles, and as the reference teaches a number of patch pairs (Page 4, lines 25-33) and 1 cycle (Page 3, lines 55-58), the number of independent impedance fields would be less than the number of driven patch pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kornblau in view of Afonso and Malinin so as to incorporate a number of the driven patch pairs exceeding a number of independent impedance potential fields as taught by Osadchy so as to allow for the calibration of the tracking model used to determine the position of a catheter (Osadchy, Page 3, lines 53-55).

Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 8-11), Applicant’s arguments regarding the limitation “generating predicted impedance values for a predicted location of a catheter electrode in the three-dimensional space using the impedance model” are not considered to be persuasive, as Kornblau is still considered to read on this limitation (the hybridization algorithm uses a time filter, for example a recursive filter such as a Kalman filter, in which a changing state vector includes free calibration parameters of the impedance tracking deformation model, needed to translate the voltage readings of the one or more impedance sensor electrodes into coordinate values…the impedance tracker continues to provide position measurements using the current value of the parameters (Kornblau, Paragraph [0080]); wherein this is considered to read upon the claim limitation as the Kalman filter of Kornblau as the updated impedance tracking model is based off the measured impedance values that comprise the parameters of the Kalman filter, such that an updated impedance position can be determined to predict a catheter electrode location). Further, Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, with respect to the amended limitation of receiving a predicted location of the catheter electrode from a catheter model that models a shape of a catheter in the three dimensional space, wherein the predicted location of the catheter electrode is received from the catheter model, as Malinin is used to modify the combination of Kornblau in view of Afonso so as to incorporate this limitation (see corresponding rejection under 35 U.S.C. 103 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791